Case 1:12-cr-20533-CMA Document 203 Entered on FLSD Docket 10/21/2020 Page 1 of 5


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.       12-20533-CR-ALTONAGA



  UNITED STATES OF AMERICA

  v.

  RAUL IGLESIAS,

        Defendant.
  ____________________________________/

                UNITED STATES RESPONSE TO JAVIER ORTIZ’S MOTION
                    TO INTERVENE TO LIFT PROTECTIVE ORDER

         The United States of America, through the undersigned Assistant United States Attorney,

  hereby files this Response in Opposition to Javier Ortiz’s Motion to Intervene to Lift the Court’s

  Protective Order. Mr. Ortiz has no right or standing to intervene in the criminal case and his

  motion should be denied.

                                             I. Background

         On August 2, 2012, this Court issued a Protective Order [DE:16] in this case prohibiting

  the defendant, his counsel and the defense team from disseminating outside the defense team any

  of the discovery materials and the sensitive information contained therein. The information

  provided to the defense in discovery included sensitive and confidential records and audio

  recordings of cooperating witnesses who eventually testified against the Defendant, their

  supervisor, in a police corruption and civil rights violation case.

         The Protective Order issued by this Court stated in relevant part that: “defense counsel

  shall hold the discovery materials in strict confidence, disclosing this information to the client,

  office staff, investigators and witnesses (including any experts) only to the extent necessary to

  assist in the defense. . . It is further ordered that defense counsel shall advise any person to whom
Case 1:12-cr-20533-CMA Document 203 Entered on FLSD Docket 10/21/2020 Page 2 of 5


  the discovery materials are disclosed that, pursuant to the Protective Order, the information must

  be held in strict confidence and the recipient may not further disclose or disseminate the

  information.” [DE:16]      [Emphasis added].     The Protective Order further requires defense

  counsel to obtain certifications from each person who has access to discovery materials,

  acknowledging that they will not disclose or disseminate the information. Id.

         In violation of the Protective Order, audio recordings of undercover telephone calls which

  the cooperating witnesses made and which were provided to the defense in discovery were posted

  on the internet on a website found at leoaffairs.com, which was commonly visited by local law

  enforcement officers. According to the website, the recordings were posted on April 24, 2013,

  less than two days before the defendant was required to surrender to begin serving his sentence of

  incarceration.

         Moreover, the protected recordings posted on the leoaffairs.com web page were followed

  by a number of comments from various unknown individuals using fictitious screen names. Some

  of the comments included threatening or derogatory comments against the government’s

  cooperating witnesses, apparently designed to intimidate and retaliate against them. One of the

  cooperating witnesses whose voice and name are heard in the posted recordings testified against

  the defendant in trial. Another trial witness who did not participate in the recordings was also the

  target of the intimidating comments posted on leoaffairs.com.

         Defendant Raul Iglesias was prosecuted in case number 13-20934-CR-UNGARO again

  for retaliating against the law enforcement witnesses who testified against him and for violating

  this Court’s protective order.




                                                   2
Case 1:12-cr-20533-CMA Document 203 Entered on FLSD Docket 10/21/2020 Page 3 of 5


                                       II. Memorandum of Law

         Mr. Ortiz fails to cite any authority for his motion to lift the protective order. To the

  contrary, he seeks to lift the protective order to fish for information within the sensitive discovery

  materials in this police corruption and civil rights violation case, speculating that something in it

  will be useful to Ortiz in defending against an “investigation”—it is unclear whether it is a criminal

  or internal affairs investigation. Mr. Ortiz has failed to show that he has any standing or right to

  rifle through the discovery materials in this case and his motion should be denied.

         It is well settled that the Rules of Criminal Procedure provide the public no right to

  intervene in a criminal case to gain access to discovery materials. See United States v. Aref, 533

  F.3d 72, 81 (2d Cir. 2008) (affirming district court’s denial of New York’s Civil Liberties Union

  motion to intervene in a criminal case to access case materials).

         The court in United States v. Carmichael, 342 F. Supp. 2d 1070 (M.D. Ala. 2004),

  described the limited circumstances under which a non-party can intervene in a criminal case to

  defend against a constitutional violation.

         Intervention in criminal cases is generally limited to those instances in which a third
         party's constitutional or other federal rights are implicated by the resolution of a
         particular motion, request, or other issue during the course of a criminal case. For
         example, courts sometimes permit the press to intervene in a criminal case where a
         decision to close criminal proceedings to the public may affect its First Amendment
         rights. See, e.g., United States v. Hernandez, 124 F.Supp.2d 698, 701
         (S.D.Fla.2000); United States v. Baez–Alcaino, 718 F.Supp. 1503 (M.D.Fla.1989);
         United States v. Torres, 602 F. Supp. 1458, 1462 (N.D.Ill.1985). In addition, third
         parties are occasionally allowed to intervene in a criminal trial to challenge a
         request for the production of documents on the ground of privilege, see, e.g., United
         States v. Bergonzi, 216 F.R.D. 487 (N.D.Cal.2003); In Re Grand Jury Investigation
         No. 83–30557, 575 F.Supp. 777 (N.D.Ga.1983), or to protect other rights
         implicated by a particular proceeding. See, e.g., Gravel v. United States, 408 U.S.
         606, 92 S.Ct. 2614, 33 L.Ed.2d 583 (1972) (noting that district court allowed
         Senator's motion to intervene to quash grand jury subpoenas of witnesses whose
         testimony implicated his privilege under the Speech or Debate Clause of the
         Constitution).


                                                    3
Case 1:12-cr-20533-CMA Document 203 Entered on FLSD Docket 10/21/2020 Page 4 of 5


  Id. at 1072.

          No such constitutional right is involved here. Mr. Ortiz simply seeks to intervene in a

  criminal case to obtain sensitive discovery materials under a protective order, so that he can use

  them either in a private civil cause of action or in an administrative proceeding. It is unclear

  exactly what he wants to do with the materials.

          In an opinion written by former Chief Magistrate Judge Simonton in this district, the court

  held that a victim of civil rights violations had no public access right under the common law to

  intervene in criminal court proceedings and obtain documents that were under a protective order

  in the criminal case.      United States v. Atesiano, 2018 WL 5831092, *4 (S.D.F.L. 2018).

  Distinguishing cases where the media seeks information to vindicate their First Amendment rights

  to freedom of the press and speech, the court found that even a civil rights violation victim’s

  interest in using the criminal case’s evidence in a civil suit is insufficient to lift the protective order

  in the criminal case. Id. at 3-4.

          Mr. Ortiz is not a victim of civil rights violations. Nor is he a media outlet wielding a First

  Amendment right to freedom of the press. He is an unrelated passerby who seeks to rummage

  through sensitive discovery materials shielded under a protective order issued to prevent against

  exactly the type of retaliation and intimidation of cooperating witnesses that previously occurred

  in this case. Mr. Ortiz lacks even the insufficient interests in the litigation that the courts rejected

  in Atesiano and Aref. He has failed to show any right or standing to intervene in this case and his

  motion should be denied.




                                                      4
Case 1:12-cr-20533-CMA Document 203 Entered on FLSD Docket 10/21/2020 Page 5 of 5




                                            III. Conclusion

         Based on the sensitive nature of this case and the record of intimidation and retaliation

  against cooperating witnesses resulting from the defendant’s previous violation of this Court’s

  protective order, along with Mr. Ortiz’s lack of any right or authority to lift the protective order,

  the United States requests that the Court deny his motion to intervene.

                                                  Respectfully submitted,

                                                  ARIANA FAJARDO ORSHAN
                                                  UNITED STATES ATTORNEY


                                            By:   s/ Ricardo A. Del Toro
                                                  RICARDO A. DEL TORO
                                                  Assistant United States Attorney
                                                  Chief, Money Laundering Section
                                                  Florida Bar No. 0957585
                                                  99 Northeast 4th Street
                                                  Miami, Florida 33132-2111
                                                  Tel: (305) 961-9182
                                                  “Ricardo.Del.Toro@usdoj.gov”


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was filed through

  CM-ECF on October 21, 2020.


                                                  s/ Ricardo A. Del Toro
                                                  RICARDO A. DEL TORO
                                                  Assistant United States Attorney




                                                   5
